Citation Nr: 1640536	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-13 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to increases in the (10 percent prior to July 23, 2014, and 30 percent from September 1, 2015) ratings assigned for a now post total knee replacement (TKR) left knee disability.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to an effective date prior to March 25, 2010 for the award of a 50 percent rating for posttraumatic stress disorder (PTSD).

6.  Entitlement to extraschedular ratings under 38 C.F.R. § 3.321(b) for right knee orthopedic disability and for right knee scarring.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to June 1975 and from December 1990 to January 1992.  He also had non-Federalized National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The issues seeking an earlier effective date for a 50 percent rating for PTSD and extraschedular ratings under 38 C.F.R. § 3.321(b) for right knee orthopedic disability and right knee scarring are before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).

The issue of service connection for a right hand disability is on appeal from a May 2011 rating decision.  The issue of service connection for a left hand disability is on appeal from an October 2012 rating decision.  The issues seeking higher ratings for a left knee disability and for bilateral hearing loss arise from another October 2012 rating decision.

A January 2009 rating decision denied an increased rating for PTSD and the Veteran's appeal of that decision led to the assignment of a 50 percent rating by a July 2012 rating decision; in July 2012 the Veteran expressed satisfaction with the 50 percent rating and appealed for an earlier effective date for the 50 percent rating award.  His appeal in that matter was denied by the Board's now-vacated March 2015 decision, and was remanded to the Board by the Court (as discussed below).

The issue seeking extraschedular ratings for right knee orthopedic disability and right knee scarring under 38 C.F.R. § 3.321(b), remanded to the Board by the Court (discussed below), was originally before the Board on appeal of rating decisions in January 2009 (right knee orthopedic disability) and October 2012 (right knee scar).  The issue seeking a TDIU rating is before the Board on appeal of an October 2012 rating decision.

In March 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.

This case was previously before the Board in March 2015, when the Board denied service connection for left and right shoulder disabilities, an increased rating for a right knee disability, a compensable rating for a right knee scar, and an earlier effective date for a 50 percent rating for PTSD.  The Veteran appealed portions of the March 2015 Board decision to the Court, and a February 2016 Joint Motion for Partial Remand (JMR) explained that the Veteran was challenging the decision only to the extent that it denied "entitlement to an effective date earlier than March 25, 2010, for the award of a 50% rating [for] his service-connected post-traumatic stress disorder (PTSD), and entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)."  A February 2016 Court Order remanded the identified issues to the Board for compliance with instructions in the JMR.

When this case was before the Board in March 2015, the Board additionally remanded the issues of service connection for bilateral hand disabilities, and seeking increased ratings for left knee DJD and bilateral hearing loss, and a TDIU rating.  Those issues have now also returned to the Board for further appellate review.

During the pendency of the appeal seeking an increased rating for left knee disability, the Veteran underwent left TKR surgery, and that disability has been recharacterized to reflect its now post-TKR status.  

The issues of service connection for right and left hand disabilities, and seeking increased ratings for a left knee disability, extraschedular ratings under 38 C.F.R. §  3.321(b) for right knee orthopedic disability and right knee scarring, and TDIU are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in either ear.

2.  Prior to March 25, 2010, the Veteran's PTSD was not shown to manifest in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4, §§ 4.85, 4.86, Code 6100 (2015).

2.  A 50 percent rating for PTSD was not warranted prior to March 25, 2010.  38 U.S.C.A. §§ 1155, 5107, 5110 (b)(3)  (West 2014); 38 C.F.R. §§ 3.400(o) (2),  4.130, Code 9411 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the PTSD rating issue, VA's duty to notify was satisfied by a letter dated in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The bilateral hearing loss rating issue arises from the initial rating assigned with an award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2013 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He has been afforded VA examinations to assess his hearing loss and PTSD.  The Board further finds that there has been substantial compliance with the instructions in the Board's March 2015 remand (and that the April 2015 VA audiological examination report is adequate for rating purposes) .  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that an RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the March 2014 hearing, the undersigned identified the issues and advised the Veteran of what is needed to substantiate his claims.  The Veteran's testimony was focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Entitlement to a Compensable Rating for Hearing Loss

An October 2012 rating decision granted the Veteran service connection for bilateral hearing loss, rated 0 percent, effective March 8, 2012.  He appealed the rating assigned, and the period for consideration in this matter is from March 8, 2012 to the present.

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

A March 2012 service hearing conservation report presents audiological examination data.  The audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
15
20
40
LEFT
N/A
15
10
20
35

The average puretone threshold was 20 decibels for each ear.  

On September 2012 VA audiological examination, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
15
25
40
LEFT
N/A
5
10
20
40

The average puretone thresholds were 21 decibels for the right ear and 19 decibels for the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left.  The Veteran was found to have sensorineural hearing loss (SNHL) bilaterally.  His Veteran's hearing loss was found to not impact ordinary conditions of daily life, including ability to work (by the examiner marking the "No" box in response to a question on this matter).  Accordingly, there was no further description of functional impact, but the examiner did note that the veteran "will need to use hearing aids to aid in communication for work and in his personal life."

On April 2015 VA audiological evaluation, audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
20
35
45
LEFT
N/A
10
15
25
50

The average puretone thresholds were 28 decibels in the right ear and 25 decibels in the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran was found to have SNHL bilaterally.  The examiner opined that the Veteran's hearing loss impacted on ordinary conditions of life, and explained that the Veteran had some complaints about the function of his hearing aids.  The report documents that the Veteran described that due to his hearing loss "I have to turn the TV up and even the[n] the words are not always clear."

The two pertinent VA examination reports prepared for rating purposes (September 2012 and April 2015) present detailed findings describing a severity of hearing loss consistent with other indications of record.  The Veteran's VA medical records concerning his audiological evaluation and treatment do not suggest a greater degree of hearing loss than that shown in the detailed VA rating examination reports discussed above.  The Board observes that a June 2012 VA audiology report (available in Virtual VA) shows that testing revealed that the Veteran had "100%" word recognition ability, with pure tone thresholds summarized as "within normal limits 500-2000 .... mild to moderate sensorineural hearing loss 3000-6000 Hz" for the right ear, and "within normal limits 250-3000 Hz .... [m]oderate to moderately-severe sensorineural hearing loss 4000-8000 Hz" in the left ear.  The Board recognizes that the June 2012 VA audiology report indicates that the full-detail audiogram exists in a another VA computer system and is not available for review in the claims-file; however, the pertinent results are summarized in the report.  Notably, the Veteran underwent documented audiometric testing during the prior month in March 2012 with results consistent with the other audiometric data of record for the year.  Furthermore, the Veteran was afforded a VA audiology examination for rating purposes three months following the June 2012 evaluation, and the fully detailed report of that September 2012 examination (with complete audiometric data) is of record.

The available summary in the June 2012 VA audiology report does not suggest that the Veteran's hearing acuity was significantly different in June 2012 than it was at the time of the March 2012 service examination or at the time of the September 2012 VA examination.  Accordingly, the Board finds that there is no suggestion that additional delay of appellate review to obtain more detailed data from the June 2012 testing would potentially support the Veteran's claim or otherwise serve any useful purpose; such delay is unnecessary in this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

A review of all the audiometry in the record found none showing a hearing impairment warranting a compensable rating.  Specifically, under Table VI, the September 2012 VA audiometry shows Level I hearing in each ear; and the April 2015 VA audiometry shows Level I hearing in each ear.  No examination report shows an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86 (so as to warrant rating under the alternate criteria in Table VIA).  Accordingly, no audiometry during the period under consideration shows a hearing loss disability warranting a compensable rating under the schedular criteria for rating hearing loss.

Regarding the Veteran's assertions that his hearing impairment is greater than reflected by the 0 percent rating assigned, the Board acknowledges that he is competent to testify as to symptoms he experiences, including difficulty hearing.  However, as a layperson, he is not competent to establish his level of hearing acuity by his own opinion.  As noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings on controlled audiometry.  Such application here results in a 0 percent rating being warranted throughout.  See Lendenmann, 3 Vet. App. at 349.  The Board finds no reason to question that the functional impairment flowing from the Veteran's hearing loss disability is as he describes, and includes difficulty hearing a television without raising the volume level.  However, such impairment is contemplated by the 0 percent rating assigned.  The Board finds that the September 2012 and April 2015 VA examination reports are adequate for rating purposes as they included audiometry in accordance with regulatory criteria and the examiners opined regarding the functional impact from the Veteran's hearing loss; the September 2012 VA examiner found no functional impairment, and the April 2015 VA examiner found functional impairment and recorded the Veteran's account of difficulty hearing the sound from television.

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown (such as difficulty hearing the television) and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board observes that the Veteran's testimony at his March 2014 Board hearing included his description that his ears are "sensitive" such that when someone "whispers something in my ear I can't stand it ... [it] irritates my ear."  It is not entirely clear to the Board what manner of sensitivity and irritation was being described, but the Board notes that it does not appear that the Veteran was describing a functional impairment within the scope of the service-connected bilateral hearing loss disability.  [If the Veteran was attempting to describe a separate ear condition involving sensitivity and irritation that he believes is associated with his service-connected hearing loss, he is advised that he may file a formal claim for service connection for that disability as secondary to his service-connected hearing loss.  ]

Finally, the Veteran separately seeks a TDIU rating on the basis of overall impairment from his service-connected disabilities (an issue addressed in the remand below); the record in this case does not raise a claim that his hearing loss itself (considered alone) renders him unemployable.

Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been otherwise argued or reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); See Yancy v. McDonald, 27 Vet. App. 484 (2016).  (Distinct extraschedular rating consideration questions, regarding right knee orthopedic disability and right knee scarring, are discussed by the February 2016 Joint Motion and addressed by the Board in the remand below.)

Entitlement to an Effective Date Prior to March 25, 2010 for a 50 Percent Rating for PTSD

The Veteran filed a claim seeking a rating in excess of 30 percent for PTSD in September 2008.  Pursuant to that claim he was awarded a 50 percent rating for PTSD effective from March 25, 2010.  He expressed satisfaction with the 50 percent rating in July 2012, but appealed for an earlier effective date for the 50 percent rating.  The Board denied the claim for an earlier effective date for the 50 percent rating in its now-vacated March 2015 decision, and the February 2016 Joint Motion directs attention to particular concerns regarding this matter.  The Board shall now first explain its analysis of this issue, and then more specifically address the concerns raised by the February 2016 Joint Motion.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  VA regulations also allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.157, 3.400(o)(2).  The instant claim for increase was received in September 2008; the Board must now determine the earliest date following the September 2008 claim (or within a year prior to the September 2008 claim, if an increase in severity is factually ascertainable) upon which the Veteran is shown to have met the criteria for a 50 percent rating for PTSD.

PTSD is rated under the criteria in Code 9411 and general rating formula for mental disorders, which provides: 

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118 .

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, replacing them with reference to "DSM-5" (which has not endorsed use of GAF scores to quantify degree of psychiatric disability).  As the Veteran's claim was initially certified to the Board prior to August 2014, DSM-5 does not apply.  Accordingly, reviewing the evidence of record, the Board will consider the GAF scores assigned (recognizing that GAF scores are not, in and of themselves, dispositive in rating a disability).  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that the evidence of record does not show that the Veteran's psychiatric disability warranted a rating in excess of 30 percent prior to March 25, 2010.  The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

An August 2008 VA mental health treatment report shows that the Veteran was "[w]orking full time," "Sleep poor....  Mood generally good.  Enjoying self.  Concentration good.  Energy good."  The report shows "[r]are nightmares, moderate hypervigilance, intrusive memories, some irritability."  The Veteran was observed to have euthymic mood, full range of affect, normal speech, normal thought processes, and "[s]ome preoccupation with PTSD related issues."  The Veteran was assessed to be "Stable."

On November 2008 VA psychiatric examination, the examiner commented that the Veteran's symptoms were moderate, including sleep impairment, occasional nightmares and intermittent intrusive memories.  There were no panic attacks, delusions or hallucinations, or suicidal ideation.  The examiner opined the Veteran was able to maintain work and family relationships.  While he had lost his job, it was apparently unrelated to his psychiatric disability.  The GAF score (65) assigned also reflects no more than moderate disability, and does not provide a basis for assignment of a rating in excess of 30 percent.

A December 2008 VA psychiatry note shows that the Veteran had been laid off from work and was facing "[m]arked financial stressors."  His sleep quality was "quite poor, middle insomnia."  His mood was "depressed," with "appetite decreased," and "concentration and energy impaired."  He was nevertheless "[f]unctioning adequately."  His nightmares were occurring less than once per week.  Mental status examination found that he was: "Calm, cooperative, well groomed.  Mood depressed.  Affect constricted.  Speech normal.  Thought process normal.  No SI [suicidal ideation].  No evidence of psychosis.  Insight/judgment good.  Hopeful that things will improve."

A June 2009 VA mental health report shows that the Veteran was suspected to be "poorly compliant with ... medications."  He was experiencing "[i]ncreased stressors as he is working in the National Guard and dealing with Honor Guard duties and seeing many caskets, et cetera."  The June 2009 report notes "[i]ncreased PTSD symptoms with avoidance, hypervigilance, intrusive memories, sleep disturbance, et cetera," but explains that the Veteran was "[f]unctioning well despite this."  The report notes "[s]ome tensions with his new wife and their baby daughter," but the Veteran was "[f]unctioning well as a father."  Mental status examination revealed: "Mood is mildly depressed.  Affect constricted  Speech normal rate and tone.  Kempt.  Logical and coherent.  No SI.  No HI [homicidal ideation].  Excellent insight and judgment."

An August 2009 VA mental health report shows that the Veteran was under some stress as family members were dying, he was unemployed, and he was "[w]orking as an honor guard, which is quite stressful."  He was said to be "doing worse, understandably given severe stressors."  It was noted he was only "mildly depressed."  The Veteran's sleep was "poor," and the Veteran reported: "Significant intrusive memory.  Hypervigilance."  The Veteran also reported the he "[c]an enjoy self" and "[e]njoys 2-year-old daughter immensely."  He also reported that his "[m]arriage [was] going well."  The Veteran reported "[s]ome temptations to drink alcohol.  None to use drugs."  Mental status examination revealed that the Veteran was "Kempt....  Mood mildly depressed.  Affect constricted....  Speech normal rate and tone.  Logical coherent.  Good insight and judgment."

Two months later, in October 2009, a VA treatment note shows that the Veteran had "obtained part time employment," was taking prescription medication, and the authoring psychiatrist noted: "He is better."  The Veteran's sleep was "poor, but nightmares at low level."  The report further shows: "Mood good," "concentration, energy good," "Enjoys his young daughter.  Tolerating hypervigilance/intrusive memories."  The report notes that the Veteran had "good" voice tone, had "no SI," was "future oriented," "good insight/judgment."  The Veteran was assessed to be "stable."

The Board finds that the psychiatric disability picture presented prior to March 25, 2010 is most nearly consistent with the severity of impairment contemplated by the currently assigned 30 percent rating, and not the 50 percent rating sought.  The Veteran's symptoms shown during the pertinent period prior to March 25, 2010 generally feature depressed mood and chronic sleep impairment, both expressly contemplated in the criteria for a 30 percent rating.  The Board recognizes that the Veteran's affect was noted to be "constricted" prior to March 25, 2010; however, the Board finds that the overall PTSD impairment depicted does not show "flattened affect" causing occupational and social impairment with reduced reliability and productivity as contemplated by the criteria for a 50 percent rating.  The evidence does not indicate that the Veteran had any circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or other symptoms of similar severity, frequency, and duration most nearly approximating the level of impairment contemplated by a 50 percent rating.  

The Board also acknowledges that the Veteran was shown to experience a depressed mood at times during the period prior to March 25, 2010, but finds that the depressed mood shown is most consistent with the symptom of "depressed mood" contemplated by a 30 percent rating, and not "disturbances of motivation or mood" as contemplated by a 50 percent rating.

Prior to March 25, 2010, the Veteran was shown to have PTSD manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; he is shown to have generally been functioning satisfactorily, with routine behavior, self-care, and conversation normal as contemplated by the 30 percent rating.  The Board finds that the  PTSD is not shown to have manifested in a greater level of impairment more nearly approximating the impairment contemplated by the criteria for a 50 percent rating, including with consideration of the nature, severity, frequency, and duration of symptoms prior to March 25, 2010.  Consequently, a 50 percent rating for PTSD prior to March 25, 2010 is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Concerns Presented in the February 2016 Joint Motion

The February 2016 Joint Motion notes that findings on a March 26, 2010 VA consultation report (during the period for which a 50 percent rating has already been awarded) may be comparable to those from prior to that date.  The Joint Motion states: "the Board failed to provide any basis or explanation for why March 25, 2010, is the appropriate effective date for the assignment of a 50% rating."  Significantly, the Board did not assign the March 25, 2010 effective date; the RO made that assignment in a July 2012 rating decision.  The Board is only tasked with determining whether an earlier effective date is warranted.  The scope of the Board's review does not require that the Board explain or reconcile the RO's analysis in selecting March 25, 2010 as the date upon which the Veteran's PTSD met the criteria for a 50 percent rating.  As the Board finds no basis for revising the effective date, March 25, 2010 remains the assigned effective date.

The March 25, 2010 effective date remains unrevised for two reasons.  First, the Board is not tasked with considering any revision of the existing effective date to the Veteran's detriment.  Second, an earlier effective date for assignment of a 50 percent rating is not appropriate in light of the fact that the Board finds that the evidence does not show that the criteria for a 50 percent rating were met prior to the March 25, 2010 date.  

The RO's July 2012 rating decision appears to have extended the benefit of the doubt in the Veteran's favor to the maximum extent in awarding him a 50 percent rating for PTSD effective from March 25, 2010.  The July 2012 rating decision explains: "in March 2010, you reported experiencing higher levels of distress as a result of increased stresses in your life.  You noted more depression, marital problems, sleep disturbance and nightmares.  Three months later there is record of improvement, but subsequent entries related greater difficulties...."  The Board is not tasked with approving the RO's analysis in the July 2012 rating decision, nor is the Board tasked with reconciling the Board's own findings with the RO's rating determination.  The question before the Board at this time requires an analysis of whether the evidence of record shows that the Veteran's PTSD met the criteria for a 50 percent rating prior to March 25, 2010.  As explained above, the Board concludes that the evidence does not show that the criteria for a 50 percent rating were met prior to March 25, 2010.

It appears that the February 2016 Joint Motion seeks to direct attention to an arguable internal inconsistency in an analysis finding that a 50 percent rating was warranted on March 25, 2010 and not warranted prior to that date when similar features of disability may have been shown before and after that date.  To any extent such an internal inconsistency may exist, it can only exist within the RO's analysis of the broader rating issue as only the RO has made a rating determination that involved periods both before and after March 25, 2010.  The Board consideration herein does not encompass the propriety of the increase from March March 25, 2010, but is limited to entitlement to an increase prior to that date.


ORDER

A compensable rating for bilateral hearing loss is denied.

An effective date prior to March 25, 2010 for the award of a 50 percent rating for PTSD is denied.


REMAND

Service Connection for Right and the Left Hand Disabilities 

In February 2013 the Veteran was afforded a VA fee-basis examination addressing his claims of service connection for right and left hand disabilities.  The diagnoses then were degenerative joint disease of the right hand and bilateral carpal tunnel syndrome.  The February 2013 VA fee-basis examination report is inadequate because it does not attempt to provide an etiology opinion regarding whether any of the Veteran's diagnosed disabilities of the hands may be etiologically related to any identified incident or injury during the Veteran's service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records (STRs) document that in August 1971 he sustained a right hand injury involving a laceration of the 2nd and 3rd digits.  They also document an injury to the right hand and the right index finger in May 1993 when his hand was hit by a sledgehammer.  The May 1993 injury is officially documented to have occurred during National Guard service, but during a period of service outside of the Veteran's currently confirmed periods of qualifying active duty or Federalized National Guard service.  The February 2013 VA fee-basis examination report also shows that the Veteran stated that he recalls experiencing right hand pain and pain in both thumbs "while doing physical training for the military reserves" including in "1998."

During the pendency of the claim on appeal, the Veteran has had a documented medical diagnosis of "bilateral basilar thumb arthritis," including as documented in a May 2013 VA medical record.  A December 2015 VA medical record documents that he underwent surgical treatment of the left thumb arthritis.  He also has a diagnosis of "left hand Moderate osteoarthritis of the third and fifth PIP and mild similar changes of the first CMC," as documented in a February 2013 VA medical report.  A February 2012 VA medical record shows that he related that he "notices pain in both hands ....  In reserves, notices pain with closed hand push ups."  The March 2016 appellate brief from the Veteran's representative explains that "[t]he veteran claims that his duties while on reserve duty aggravated his hand issues."  The Veteran's testimony during his March 2014 Board hearing discussed that he believes his hand disabilities are related to duties in service involving wear and tear from "[e]quipment that I had to put up, camouflage netting to loading equipment on a - - on a rig.  It's a variety of things.  Putting up 292 antennas ... you got to grip things...."  Discussion at the March 2014 hearing also touched upon the need to consider that the Veteran's current hand impairments appear to involve both orthopedic and neurologic disabilities.

As the Veteran was afforded a VA fee-basis examination in connection with the right and left hand service connection claims on appeal, but the examination report is inadequate for rating purposes (in failing to offer an etiology opinion); a new examination to assess the disabilities is necessary.  Furthermore, there must be development to conclusively establish whether any related injury was during a period of Federalized National Guard service.

The Board's March 2015 remand of this case included a directive for the AOJ to obtain official verification of the Veteran's duty status for each occasion when he alleges a hand injury occurred during service, i.e., whether it was indeed during active duty Federalized (and qualifying for VA benefits) service.  The Board explained that the Veteran must assist in this matter by providing all specific identifying information regarding when the event occurred, and the nature of his duty and unit to which he was assigned at the time.  The AOJ was asked to thereafter make formal fact findings regarding each such alleged incident, i.e., whether it occurred during a period of service qualifying for VA benefits, and the Veteran was to be notified of the determination(s).

The RO sent a letter to the Veteran soliciting pertinent information in August 2015; he has not replied.  Also in August 2015, the AOJ received hundreds of pages of the Veteran's service personnel records.  In September 2015, the AOJ issued a memorandum indicating that the case was determined to be "NOT ready-to-rate" because the AOJ had yet to complete the development tasks associated with the directive to make formal fact findings regarding the Veteran's alleged in-service hand injuries.  In November 2015, the AOJ obtained more of the Veteran's service personnel records featuring some separation records and, notably, a copy of the Veteran's October 2011 memorandum for the record declaring his "intent to retire from military service, effective: 27 March 2012."

The Veteran has not replied to the AOJ's request for any additional information he may provide to identify the time and circumstances of such injuries.  However, the Board notes that evidence and the Veteran's testimony already of record identifies some hand injuries during service.  The AOJ has not issued formal fact findings regarding each of the Veteran's alleged in-service hand injuries, as requested.  During the processing of this remand, the AOJ shall have the opportunity to issue the formal findings regarding each of the Veteran's alleged in-service hand injuries, as directed in the prior remand.

Left Knee Disability Ratings

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The March 2015 VA examination report evaluating the severity of the Veteran's left knee disability (as directed by the Board's March 2015 remand) does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Extraschedular Ratings for Right Knee Orthopedic Disability and Right Knee Scar

The February 2016 Joint Motion is quite clear in stating that the right knee orthopedic disability and right knee scar issues have been remanded to the Board "only to the extent [the Board] denied Appellant ... entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)."  No question regarding a schedular rating assignment for these disabilities is currently before the Board.
The February 2016 Joint Motion found that the record reflects that the Veteran's right knee disability produced (1) "pain that keeps him up at night," (citing a July 2010 VA treatment note); (2) "fluid buildup," (citing March and April 2010 VA treatment notes, a May 2007 private treatment note, and the July 2009 VA Form 9); and (3) heat (citing a November 2008 VA examination report).  The Joint Motion notes that the Veteran "reported such symptoms interfering with work."  The Joint Motion also directs attention to the fact that the Veteran "testified during his March 2014 Board hearing, '[I]f I rub my finger across the scar, it has a numb sensation as well as a tingling.'"  The Joint Motion concluded that the Board's now-vacated March 2015 decision "failed to provide an adequate statement of reasons or bases where it did not consider and discuss whether such symptoms constituted an exceptional or unusual disability picture exhibiting other related factors such as marked interference with employment," because "none of the aforementioned symptoms are contemplated by the relevant diagnostic codes."

The matters to which the February 2016 Joint Motion directs attention raise medical questions in this case.  In particular, the Veteran's description of numbness and tingling at the site of the right knee surgical scar raises the question of whether the right knee scar involves a neurological impairment (which may be contemplated by appropriate rating criteria) or is otherwise associated with the service-connected right knee disability.  The Board is unable to afford this question an informed appellate review without a competent medical opinion addressing the matter.  Additionally, a medical opinion would be of significant assistance in addressing whether any current or past pain (interfering with sleep), fluid buildup, or heat is related to the service-connected right knee disability (before or after the total right knee replacement) and results in identifiable functional impairment distinct from that contemplated in the schedular rating criteria (such as limitation of motion, or instability).  The AOJ shall then have the opportunity to make the initial formal determination as to whether referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is warranted.




TDIU

Regarding the Veteran's claim for TDIU is inextricably intertwined with the service connection and increased rating issues being remanded for additional development.  Consideration of the TDIU issue must be deferred pending resolution of those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be scheduled for orthopedic and neurologic examinations to determine the existence, nature and likely etiology of any disability manifested by pain or impairment of either of the Veteran's hands.  The entire record (to include this remand) must be reviewed by the examiners in conjunction with the examinations.  Based on examination of the Veteran and review of his record, the examiners should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each disability manifesting in pain or impairment of either of the Veteran's hands.  The examiners should specifically comment on the various diagnoses previously noted in medical evidence of record including orthopedic diagnoses of arthritis of both thumbs and multiple fingers in addition to neurologic diagnosis of bilateral carpal tunnel syndrome.

(b) Regarding each hand disability found, please opine as to whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's military service.  In answering this question, please discuss each indication found in the record of an injury or other event pertinent to causation or aggravation of a disability of either hand.  Such discussion should include: the Veteran's documented August 1971 injury in service to digits of the right hand, a May 1993 injury involving the right hand being struck by a sledgehammer (during a period of National Guard service not yet confirmed to have been federalized service), and the Veteran's testimony regarding wear and tear upon his hands from physically strenuous duty and his recollection of experiencing hand and thumb pain in 1998 during physical training (during National Guard service not yet confirmed as federalized service) and other times.

If any disability of either hand is found to be etiologically related to the Veteran's service, please identify (to the extent possible) the relevant event or time-period of service pertinent to the causation or permanent aggravation of such disability.

The examiner should explain the rationale for all opinions.

2.  The AOJ should also arrange for the Veteran to be examined by an orthopedist (or other physician appropriate to providing the needed opinions) to determine the current severity of his left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings noted should be described in detail.  All indicated studies must be completed, to include range of motion studies of the left knee, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

The examiner should explain the rationale for all opinions.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician(s) to address questions regarding the nature and functional impairment of his complaints of numbness and tingling around his right knee scar in addition to his complaints of right knee pain (interfering with sleep), fluid buildup, and heat discussed in the February 2016 Joint Motion.  The entire record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on examination(s) of the Veteran and review of the record, the examiners should provide opinions that respond to the following:

(a)  Is pain (interfering with sleep), fluid buildup, and/or heat symptom manifestations associated with either the Veteran's arthritis of the right knee or his total right knee replacement?  If so, please specifically identify which of these reported symptoms is found to be (or to have been) medically associated with the service-connected right knee disabilities.

(b)  For each symptom manifestation found to be (or to have been) medically associated with the service-connected right knee disabilities in item "a," please describe the functional impairments that follow from that symptom manifestation.  In particular, any functional impairment that may not be contemplated in VA's schedular disability rating criteria for orthopedic knee disabilities should be specifically noted and discussed.

(c)  Are numbness and/or tingling sensations associated with the Veteran's service-connected right knee scar?  If so, please discuss the extent of functional impairment associated with the symptom(s) and opine whether the numbness and/or tingling sensation represent a neurological impairment or any other identifiable manner of disorder associated with the service-connected scar.  In particular, any functional impairment that may not be contemplated in VA's schedular disability rating criteria for scars should be specifically noted and discussed.

The examiner should explain the rationale for all opinions.

4.  After completion of the above-directed development regarding the issue of extraschedular rating consideration for right knee orthopedic disability and right knee scarring, the AOJ should make a formal determination as to whether referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating is warranted; if such is warranted, the AOJ should proceed with the referral.

5.  After completion of the above-directed development regarding the  disabilities of the hands, the AOJ should make a list of each occasion in service identified (by the Veteran, by the pertinent VA examination reports, or otherwise in the record) as potentially pertinent to causation or aggravation of the Veteran's hand disabilities, and arrange for exhaustive development to verify his duty status on each occasion or period (noting the development already completed in this regard during the processing of the Board's prior March 2015 remand).  The AOJ must formally determine for each pertinent event whether it was indeed during active duty Federalized (qualifying for VA benefits) service.  The AOJ must make formal fact findings regarding each such alleged incident, i.e., whether it occurred during a period of service qualifying for VA benefits.  The Veteran should be notified of the determination(s).

If the AOJ is unable to confirm the status of any period for any reason, including if such confirmation is prevented by the absence of a response from the Veteran to prior AOJ requests for information, the AOJ must document this fact and notify the Veteran of the determination(s).

6.  The AOJ should then review the record and readjudicate the claims seeking service connection for right and left hand disabilities, increased ratings for a post-TKR left knee disability, extraschedular ratings under 38 C.F.R. § 3.321(b) for right knee orthopedic disability and right knee scarring, and a TDIU rating (after any further development indicated is completed).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


